 



EXHIBIT 10.2
MINDSPEED TECHNOLOGIES, INC.
DIRECTORS STOCK PLAN
AWARD AGREEMENT
RESTRICTED SHARES TERMS AND CONDITIONS
1. Definitions
     Capitalized terms used herein but not otherwise defined shall have the
meanings assigned to such terms in the Plan. As used in these Restricted Shares
Terms and Conditions, the following words and phrases shall have the respective
meanings ascribed to them below unless the context in which any of them is used
clearly indicates a contrary meaning:
     (a) Award Agreement: These Restricted Shares Terms and Conditions, together
with the Grant Letter.
     (b) Grant Letter: The letter from Mindspeed granting the Restricted Shares
to you.
     (c) Mindspeed: Mindspeed Technologies, Inc., a Delaware corporation.
     (d) Plan. Mindspeed’s Directors Stock Plan, as such Plan may be amended and
in effect at the relevant time.
2. Earning of Restricted Shares
     You shall be deemed to have earned the Restricted Shares subject to this
Award Agreement:
     (a) ten days after:
     (i) you retire from the Board after attaining age fifty-five (55) and
completing at least five (5) years of service as a director; or
     (ii) you resign from the Board or cease to be a director by reason of the
antitrust laws, compliance with Mindspeed’s conflict of interest policies,
death, disability or other circumstances the Board determines not to be adverse
to the best interests of Mindspeed; or
     (b) if a Change of Control shall occur.
3. Book-Entry Accounts or Retention of Certificates for Restricted Shares and
Dividends
     To facilitate implementation of the provisions of this Award Agreement, the
Restricted Shares and any dividends or distributions thereon or in respect
thereof (“Dividends”), whether in cash or otherwise (including but not limited
to additional Shares, other securities of Mindspeed or securities of another
entity, any such shares or other securities being collectively referred to
herein as “Stock Dividends”) shall be held in book-entry accounts subject to the
direction of Mindspeed or, if Mindspeed elects, certificates therefor may be
issued in your name but delivered to and held by Mindspeed, until you shall have
earned the Restricted Shares in accordance with the provisions of Section 2.
4. Voting Rights
     Notwithstanding the Restricted Shares being held in book-entry accounts or
retention by Mindspeed of certificates for the Restricted Shares and any Stock
Dividends, you shall be entitled to vote the Restricted Shares and any Stock
Dividends, unless and until such shares have been forfeited in accordance with
Section 6.
5. Delivery of Earned Restricted Shares
     As promptly as practicable after you shall have been deemed to have earned
the Restricted Shares in accordance with Section 2, Mindspeed shall deliver to
you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Shares by bequest or inheritance) the Restricted
Shares, together with any Dividends then held in book-entry accounts or by
Mindspeed.
6. Forfeiture of Unearned Restricted Shares and Dividends
     Notwithstanding any other provision of this Award Agreement, if your
service as a director terminates for any reason other than as set forth in
Section 2, all unearned Restricted Shares, together with any Dividends thereon,
shall be forfeited, and you shall have no further rights of any kind or nature
with

 



--------------------------------------------------------------------------------



 



respect thereto. Upon any such forfeiture, the unearned Restricted Shares
theretofore issued, together with any Dividends thereon, shall be transferred to
Mindspeed.
7. Transferability
     The Restricted Shares are not transferable.
8. Applicable Law
     This Award Agreement and Mindspeed’s obligation to deliver Restricted
Shares and any Dividends hereunder shall be governed by the State of Delaware
and the Federal laws of the United States.
9. Headings
     The section headings contained in these Restricted Shares Terms and
Conditions are solely for the purpose of reference, are not part of the
agreement of the parties and shall in no way affect the meaning or
interpretation of this Award Agreement.
10. Entire Agreement
     This Award Agreement and the Plan embody the entire agreement and
understanding between Mindspeed and you with respect to the Restricted Shares,
and there are no representations, promises, covenants, agreements or
understandings with respect to the Restricted Shares other than those expressly
set forth in this Award Agreement and the Plan.

 